      Case 3:18-cv-01227-L-BLM Document 12 Filed 10/17/18 PageID.71 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   GORDON SIU, on behalf of himself and                Case No.: 3:18-cv-1227-L-BLM
     all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING VOLUNTARY
13                                                       DISMISSAL [ECF No. 11]
     v.
14
     COX COMMUNICATIONS, INC.; and
15
     DOES 1 through 10, inclusive,
16                                   Defendants.
17
18         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby
19   dismisses this matter with prejudice as to the named plaintiff, dismisses this matter without
20   prejudice as to the putative class alleged in the complaint, each party shall bear its own
21   attorneys’ fees and costs upon the parties’ stipulation of dismissal [ECF No. 11].
22         IT IS SO ORDERED.
23   Dated: October 17, 2018
24
25
26
27
28

                                                     1
                                                                                 3:18-cv-1227-L-BLM
